Title: To John Adams from James Lovell, 10 February 1778
From: Lovell, James
To: Adams, John


     
      My dear Sir
      
       Feb 10th. 1778
      
     
     The week after Mr. C—— was appointed secretary, I saw the P.S. of a letter to Mr. S.A. in which he is said to be a very unworthy person, but he has so good a Character in the estimation of Congress and from Maryland Gentlemen, that I did not think proper to move for a power of Suspension to be given to the Commissioners, as I find it is the opinion of some here that the secretary should be independent.
     I hope you will either give me your opinion before you go or write very early upon having conversed with Dr. Fr. and Mr. Lee.
     I did not know whether the Commercial Committee had forwarded to you the Resolve of yesterday, therefore I send it on the other page. We are most horridly spunged by Mr. Le Balme and others who resigning their Commissions apply in forma pauperis or on pretences of a variety of kinds. I do not think it will do to make the Resolve hinted at by Dr. F. to me “that the Commissioners should be directed not to give even a letter of civil Introduction to any Foreigner,” but such letters are pleaded as a sort of implied Convention. Avoid them. Affectionately Yours
     
      JL
     
    